DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               P.J-P., a child,
                                 Appellant,

                                      v.

              DEPARTMENT OF CHILDREN AND FAMILIES,
                            Appellee.

                               No. 4D15-1191

                               [July 29, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Rosemarie     Scher,    Judge;    L.T.   Case     No.
2015DP300097XXXXMB.

    Jan Peter Weiss of Law Offices of Jan Peter Weiss, West Palm Beach,
for appellant.

   Rosemarie Farrell, Orlando, for appellee.

PER CURIAM.

   Affirmed. See O.I.C.L. v. Dep’t of Children & Families, 2015 WL 4461164
(Fla. 4th DCA July 22, 2015).

WARNER, MAY and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.